Title: From George Washington to Major General Stirling, 7 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


          
            My Lord.
            Head Quarters [Fishkill] 7th October 1778.
          
          By an act of Congress dated the 30th Ulto Genl Pulaskis Corps and all the Continental troops in the vicinity of Philadelphia are ordered to Princeton there to wait my orders or those of the Commanding Officer in Jersey—I leave it to Your Lordship to give them such instructions for their government as may appear to you most proper. I am Your Lordships most obedt Servt
          
            Go: Washington
          
          
          
          
          
            p.s. Such Detachments of Corps as may be there—you will order to join them, as soon as the Service they are on will admit—and to be properly conducted.
          
        